Citation Nr: 0803271	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  07-29 839	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis C.

2.  Entitlement to a compensable disability evaluation for a 
scar on the forehead.  

3.  Entitlement to a disability evaluation greater than 20 
percent for a low back disability.  

4.  Entitlement to a disability evaluation greater than 20 
percent for residuals of a right radius fracture with scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1974 to 
March 1978 and from April 1982 to March 1988.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

After reopening the claim for hepatitis C on the basis of new 
and material evidence, the Board is remanding this claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development before readjudicating the claim 
on the underlying merits.  The Board is also remanding the 
claims for higher ratings for the forehead scar, low back 
disability, and right radius fracture residuals.


FINDING OF FACT

Some of the additional evidence received since an October 
2002 RO decision denying service connection for hepatitis C 
is neither duplicative nor cumulative of evidence previously 
considered or relates to an unestablished fact necessary to 
substantiate this claim.  


CONCLUSIONS OF LAW

1.  The October 2002 decision denying service connection for 
hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).   

2.  But new and material evidence has been received since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) requires that VA 
apprise the veteran of the type of evidence needed to 
substantiate his claim - including indicating what specific 
evidence he is responsible for providing and what specific 
evidence VA will obtain for him.  VA also must give him an 
opportunity to submit any relevant evidence in his 
possession.  38 U.S.C.A. § 5100, 5103 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He also 
must receive information concerning the downstream elements 
of his claim - which, here, involve the disability rating 
and effective date that will be assigned if he establishes 
his underlying entitlement to service connection.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
This VCAA notice, to the extent possible, should be provided 
before initially adjudicating the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, VA may still cure 
this timing defect by providing any necessary notice and then 
going back and readjudicating the claim, such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the essential fairness of the adjudication as a whole is 
unaffected.  See Mayfield v. Nicholson, 
07-7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

There are also situations where VCAA notice problems, either 
concerning content or timing, are mere harmless error.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(where the Federal Circuit Court held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial and that once an error is identified, 
the burden shifts to VA to show it was harmless).  See, too, 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims and, therefore, 
found the error harmless).  

Specifically with regards to petitions to reopen previously 
denied - unappealed claims, in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court indicated the VCAA requires that VA 
apprise the veteran of the specific reasons for the prior 
denial.

Since, however, the Board is reopening the veteran's claim 
for hepatitis C on the basis of new and material evidence, 
the Kent holding is inconsequential.  Further, since the 
Board is then remanding the claim for further development 
before readjudicating it on the underlying merits (de novo), 
the Board need not determine at this point whether there has 
been compliance with the other notice and duty to assist 
provisions of the VCAA until this additional development is 
completed and the claim reconsidered on the merits.  
Temporarily deferring this consideration of whether there has 
been compliance with the VCAA is not prejudicial to the 
veteran because that determination is better made once the 
additional development on remand is completed.  The same is 
true of the other claims the Board is remanding.


Whether New and Material Evidence Has Been Submitted to 
Reopen the 
Hepatitis C Claim

In October 2002 the RO denied the veteran's claim for service 
connection for hepatitis C.  He did not appeal that decision, 
so it is final and binding on him based on the evidence then 
of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  



If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.

The veteran filed his petition to reopen the claim in July 
2006.  Therefore, under the revised standards (effective for 
petitions to reopen filed on or after August 29, 2001), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the additional evidence in question evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary of VA to consider 
the patently incredible to be credible").  

During the years since the RO's October 2002 denial of 
service connection for hepatitis C, the following additional 
evidence has been submitted:  VA treatment records, the 
reports of VA examinations, a March 2007 statement from P. 
W., a March 2007 statement from the veteran's father, Dr. J. 
S.; a September 2007 notice of foreclosure on the veteran's 
residence, and a December 2007 favorable determination by the 
Social Security Administration (SSA).  

All of this evidence is new, in that it has not been 
submitted to VA before and, therefore, never considered.  But 
only the statements from P. W. and Dr. J. S. pertain to the 
veteran's hepatitis C, so only these statements are relevant.  
P. W.'s statement is not material, though, because it simply 
states that he is aware of the veteran's hepatitis C.  
Whether the veteran has hepatitis C is not in dispute.


Dr. J. S.'s statement, on the other hand, is material because 
it concerns the reason the veteran's claim was previously 
denied in October 2002, namely, that he did not contract the 
hepatitis C while in the military.  Dr. J. S. stated the 
veteran was in an automobile accident during service, and 
that he received a blood transfusion while being treated for 
his injuries - suggesting he perhaps developed the hepatitis 
C from that.  So this evidence is both new and material and, 
therefore, sufficient to reopen the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence has been submitted, the claim 
for service connection for hepatitis C is reopened.  To this 
extent, the appeal is granted subject to the further 
development of this claim on remand.  


REMAND

In his April l 2007 notice of disagreement (NOD), the veteran 
stated that he wanted to have a hearing at the RO before a 
local Decision Review Officer (DRO).  In a September 2007 
statement, the veteran's representative reiterated that 
the veteran wants this hearing and has not been scheduled for 
it.  Therefore, this case must be remanded so this hearing 
may be scheduled.  38 C.F.R. § 20.700(a) (2007).  

Also, in December 2007, the veteran submitted evidence 
indicating the SSA awarded him disability benefits.  He 
waived his right to have the RO initially consider this 
additional evidence.  38 C.F.R. § 20.1304(c) (2007).  The 
SSA's decision concluded he is disabled due to his service-
connected low back disability.  The decision references an 
examination that took place in July 2007, performed by Dr. A. 
P.  The report of that examination and other SSA records have 
not been obtained for consideration in this appeal and should 
be.  38 C.F.R. § 3.159(c)(2).  See also Lind v. Principi, 3 
Vet. App. 493, 494 (1992) and Marciniak v. Brown, 10 Vet. 
App. 198, 204 (1997); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  At the earliest available 
opportunity, schedule the veteran for a 
hearing at the RO before a local decision 
review officer (DRO).  Notify the veteran 
of the date, time and location of this 
hearing.  Put a copy of this letter in 
his claims file.  If, for whatever 
reason, he changes his mind and elects 
not to have a hearing, or fails to report 
for it, also document this in his 
claims file.  

2.  Obtain the veteran's SSA records, 
including all medical records that formed 
the basis of the decision rendered 
concerning his low back and heart 
disorder claims.  The efforts to obtain 
these records should be documented, and 
any evidence received in response to this 
request should be associated with the 
claims folder for consideration.  If 
attempts to obtain these records are 
unsuccessful, and further attempts to 
obtain them would be futile, then also 
document this in the file and notify the 
veteran accordingly.

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
they are not granted to the veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.    

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


